UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

REVERE NATIONAL CORPORATION,
INCORPORATED,
Plaintiff-Appellant,

v.                                                                 No. 96-1470

PRINCE GEORGE'S COUNTY,
MARYLAND,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Magistrate Judge.
(CA-93-2899-DKC)

Argued: June 2, 1997

Decided: July 10, 1997

Before HALL and NIEMEYER, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Stan Derwin Brown, MCCARTHY, BACON & COS-
TELLO, L.L.P., Lanham, Maryland, for Appellant. Maureen Epps
Webb, Acting Deputy County Attorney, Sean Daniel Wallace, Deputy
County Attorney, Upper Marlboro, Maryland, for Appellee. ON
BRIEF: Barbara L. Holtz, Acting County Attorney, Upper Marlboro,
Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Revere National Corporation (Revere) appeals from the district
court's decision upholding the constitutionality of the most recent
sign ordinance adopted by Prince George's County, Maryland
(County). Revere contends that the ordinance, on its face, violates the
first amendment's guarantee of freedom of speech, made applicable
to state and local governments by the fourteenth amendment. The
County defends its ordinance as a permissible exercise of its regula-
tory authority.

The County adopted the current version of its sign ordinance after
the district court invalidated two previous versions. See Revere
National Corporation, Inc. v. Prince George's County, 819 F. Supp.
1336 (D. Md. 1993). Like the preceding versions, this version distin-
guishes between on-site and off-site signs. On-site signs advertise
products, services, or activities available on the premises where the
sign is located, while off-site signs publicize products, services, or
activities available elsewhere. The ordinance authorizes on-site com-
mercial signs as well as temporary political and public interest signs.
However, it regulates the physical characteristics--such as the loca-
tion and size--of these signs. The ordinance bans most off-site signs,
including all off-site outdoor advertising signs or billboards. Signifi-
cantly, this ordinance, unlike its predecessors, makes clear that any
sign authorized by the ordinance can carry any noncommercial mes-
sage as long as the sign conforms to the appropriate design parame-
ters.

Revere contends that the ordinance infringes on its and its clients'
constitutional right of free speech. In support of its position, Revere
asserts that the County has not demonstrated, and cannot demonstrate,
that the prohibition of all off-site billboard advertising will "directly
and materially advance" the County's professed interest in traffic

                     2
safety and aesthetics. Revere also argues that the ordinance is not
content-neutral, that it gives preference to commercial over noncom-
mercial speech, and that it gives preference to certain types of non-
commercial speech.

As the district court recognized, the outcome in this case is dictated
by circuit precedent. This court previously has reviewed and upheld
ordinances with the same salient characteristics as the one at issue
here. Naegele Outdoor Advertising, Inc. v. City of Durham, 844 F.2d
172 (4th Cir. 1988); Georgia Outdoor Advertising, Inc. v.
Waynesville, 833 F.2d 43 (4th Cir. 1987); Major Media of the South-
east v. Raleigh, 792 F.2d 1269 (4th Cir. 1986). In doing so, we have
rejected arguments essentially identical to those raised by Revere. As
the district court explained, in this circuit it is beyond question that
a municipal government may prohibit all off-site billboards without
offending the first amendment. Georgia Outdoor Advertising, 833
F.2d at 45-46. In addition, the district court properly held that the
other problems Revere perceives are remedied by the provision that
allows signs within the County to carry noncommercial messages.
Because a sign owner can place any noncommercial message on an
otherwise authorized sign, the ordinance is content neutral, it does not
prefer commercial over noncommercial speech, and it does not prefer
one type of noncommercial speech over another. Since the district
court adequately addressed Revere's contentions, we affirm for the
reasons stated in its opinion, Revere National Corporation, Inc. v.
Prince George's County, No. DKC 93-2899 (D. Md. Mar. 28, 1996)
(unpublished).

AFFIRMED

                    3